In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00156-CR



              SHAWN SMITH, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 13-F-106-102




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                         ORDER
       Our review of the court reporter’s record in this case indicates that such record contains

“sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and the name

of any person who was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10(a)(3).

The court reporter’s record includes the names of persons who were minors at the time the offense

was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or paper filing

with the court, including the contents of any appendices, must not contain sensitive data.” TEX.

R. APP. P. 9.10(b).

       Rule 9.10(f) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(f). Therefore, because the court

reporter’s record contains sensitive data, we order the Clerk of this Court or her appointee, in

accordance with Rule 9.10(f), to seal the electronically filed reporter’s record, including all

exhibits and DVD’s, in this case.

       IT IS SO ORDERED.



                                             BY THE COURT



Date: April 27, 2015




                                                2